McNally, J. (dissenting).
I dissent and vote to affirm.
The first to fourth causes of action, inclusive, are directed to all defendants. Defendants Weiner and Fingar were former employees of plaintiff. The allegations enable plaintiff to establish that the said individual defendants, in violation of their obligation as employees and before plaintiff had distributed its products, copied plaintiff’s designs and misappropriated advertising material and thereafter exploited the designs and advertising material to the financial advantage of all defendants. Although there may not be any common-law copyright of a design, where, as here, in violation of contract, designs and advertising material incident thereto are appropriated and published without the owner’s consent, there is a wrongful interference with property rights. (Dior v. Milton, 9 Misc 2d 425, affd. 2 AD 2d 878.)
Rabin, J. P., Eager and Bergan, JJ., concur with Stevens, J.; McNally, J., dissents in opinion.
Order, entered on July 16,1962, so far as appealed from, modified, on the law, to dismiss the first, second, third and fourth causes of action with leave to replead, and, as so modified, affirmed, without costs.